Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose or reasonably suggest wherein the apparatus comprises a dosimeter, located within the vessel, being reusable, comprising: a UV-sensitive layer accessible to the UV radiation, the UV-sensitive layer being located on the substrate, the UV-sensitive layer comprising: a first concentration of semiconductor material having a band gap, the band gap corresponding to photon energy of the UV radiation, the semiconductor material being homogeneously distributed in the UV-sensitive layer, the first concentration being between approximately 0.0001% and approximately 5% by weight of the UV-sensitive layer, the semiconductor material being one selected from the group consisting of: titanium dioxide particles; zinc oxide particles; and tin oxide particles; a second concentration of a UV-oxidizable dye, the UV-oxidizable dye having an oxidation state and a reduction state, the UV-oxidizable dye having a first color in the oxidation state, the UV-oxidizable dye having a second color in the reduction state, the first color being distinguishable from the second color, the UV-oxidizable dye being homogeneously distributed in the UV-sensitive layer, the second concentration being between approximately 0.001% and approximately 0.1% by weight of the UV-sensitive layer; a third concentration of an irreversibly oxidizable sacrificial electron donor, the irreversibly oxidizable sacrificial electron donor being homogeneously distributed in the UV-sensitive layer, the irreversibly oxidizable sacrificial electron donor for oxidation when exposed to the UV radiation, the third concentration being between approximately 10% and approximately 50% by weight 
Regarding independent claim 7, the prior art fails to disclose or reasonably suggest wherein an ultraviolet (UV) sensitive layer accessible to UV radiation, the UV-sensitive layer further being accessible to visible light, the UV-sensitive layer comprising a mixture of: a first concentration of a semiconductor material having a band gap that corresponds to photon energy of the UV radiation; a second  concentration of a UV-oxidizable dye having an oxidation state and a reduction state, the oxidation state being visibly distinguishable from the reduction state; a third concentration of a sacrificial electron donor for oxidation when exposed to the UV radiation; and a fourth concentration of a matrix material; and a barrier for protecting the UV-sensitive layer, the barrier being permeable to oxygen but impermeable to water, as claimed in combination with the rest of the claim limitations, so as to enable a UV dosimeter with visually distinguishable oxidation and reduction states allowing for easier applications of solar disinfection systems (SODIS) and providing a reversible mechanism for reuse of the UV dosimeter.
	Prior art reference Copperwhite et al (“A Camera Phone-Based UV-Dosimeter for Monitoring the Solar Disinfection (SODIS) of Water”) discloses: a UV-dosimeter was fabricated by spin-coating a 
	Prior art reference Lawrie et al (“UV dosimetry for solar water disinfection (SODIS) carried out in different plastic bottles and bags”) discloses a semiconductor photocatalysis and photodegradable dye-based UV dosimeter indicator, wherein the UV dosimeter is tested for use with SODIS classified under three broad categories of UV absorber: (POM), (SC), (D); all three types of dosimeter produced indicators that largely and significantly change colour upon exposure to 389 kJ m”~ solar UV; further indicators are reported which change colour at higher doses and hence would be suitable for the less efficient SODIS containers tested. All indicators tested were robust, easy to use and inexpensive so as not to add significantly to the attractive low cost of SODIS. Furthermore, whilst semiconductor photocatalyst and photodegradable dye based indicators are disposable, one-use systems, the  polyoxometalate based indicators recover colour in the dark overnight, allowing them to be reused, and hence further decreasing the cost of using indicators during the implementation of the SODIS method.
	However, the prior art fail to disclose the first, second, third and fourth concentrations, as claimed of the semiconductor material, UV-oxidazable dye,  the UV-sensitive layer, and the irreversibly oxidizable sacrificial electron donor being distributed in the UV-sensitivity layer as claimed.
	Claims 2-6, 8-20 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mullis et al (US 5,028,792 A) discloses a system for visualization of exposure to UV radiation, comprising: direct visualization of exposure to ultraviolet radiation that effect visible color changes involving a process in which a photoacid is formed upon irradiation of a nitro-substituted aromatic aldehyde with ultraviolet light and wherein proton transfer to a dye causes the dye to undergo a visible color change. The system undergoes such color change to an extent directly proportional to the cumulative amount of ultraviolet incident thereupon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/